Pobinsoh-, J.
«-Suit commenced before a justice of the peace on a policy of insurance. The complaint was not bad against a demurrer for failing to' make a copy of the application, made by appellee for insurance, an exhibit. It is well settled that in such a case the application, or a copy, though made a part of the policy by its terms, need not be filed with the complaint. Pennsylvania, etc., Ins. Co. v. Wiler, 100 Ind. 92, 50 Am. Rep. 769; Continental Life Ins. Co. v. Kessler, 84 Ind. 310; Phenix Ins. Co. v. Stark, 120 Ind. 444; Indiana, etc., Ins. Co. v. Byrkett, 9 Ind. App. 443.
Moreover, under the very liberal rules of pleading in justices’ courts, we think the complaint sufficient to apprise appellant of the nature of the claim, and that a recovery *199would, bar another suit for the same cause of action. See Metropolitan, etc., Ins. Co. v. Bowser, 20 Ind. App. 557, and cases cited.
The evidence is conflicting, but, as there is some evidence to sustain the trial court’s conclusion, we can not weigh the evidence to determine whether such conclusion has a preponderance in its support.
Judgment affirmed.